DECISION OF DISMISSAL
This matter came before the court on its own motion to dismiss this case for want to prosecution.
During the case management conference held on June 3, 2010, Plaintiffs' representative, W. Scott Phinney (Phinney), agreed to file a status report with the court by August 2, 2010. On August 4, 2010, court staff left Phinney a voicemail concerning the overdue status report. On September 15, 2010, the court sent Plaintiffs a Journal Entry advising that if it did not receive an explanation for the lack of response and a status report from Plaintiffs within 21 days of the date of the Journal Entry, the court would dismiss the appeal. That date has passed and the court has not received an explanation for the Plaintiffs' lack of response, a status report from Plaintiffs or a written request for an extension of time. As a consequence, the court finds this matter should be dismissed for want to prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this _____ day of October 2010.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Dan Robinson on October 8,2010. The Court filed and entered this document on October 8, 2010.